IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

THOMAS KING,                        NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-4534

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed September 22, 2016.

An appeal from the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

Jeffrey E. Lewis, General Counsel, Melissa J. Ford, Assistant Regional Conflict
Counsel, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.